      Case 2:18-cv-10068-BWA-KWR Document 15 Filed 05/28/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


 ALEXIS SAUCEDO,                                      CIVIL ACTION NO. 2:18-cv-10068

              Plaintiff                               JUDGE BARRY W. ASHE,
                                                      SECTION M
 vs
                                                      MAGISTRATE JUDGE KAREN
 COLUMBIA COLLECTION SERVICE,                         WELLS ROBY, DIVISION 4
 INC, an Oregon corporation.

           Defendants.
___________________________________________________________________________
                    STIPULATION OF DISMISSAL WITH PREJUDICE
       Plaintiff, Alexis Saucedo, and Defendant, Columbia Collection Service, Inc., pursuant to

Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate to dismiss this action

with prejudice with each party to bear its respective fees and costs.

Dated: May 28, 2019

Respectfully submitted,                               Respectfully submitted

 GESUND & PAILET, LLC                              THE SUNDMAKER FIRM, LLC
                                                     By: /s/ Earl F Sundmaker, III, Esq.
 By: /s/ Keren E. Gesund Esq.                           EARL F SUNDMAKER, III, ESQ.
    KEREN E. GESUND, ESQ.                               Louisiana Bar No. 24226
    Louisiana Bar No. 34397                             GREGORY J WALSH, ESQ.
    3421 N. Causeway Blvd                               Louisiana Bar No. 25921
    Suite 805                                           ARTHUR S MANN
    Metairie, LA 70002                                  Louisiana Bar No. 9094
    Telephone: (702) 300-1180                           1027 Ninth Street
    Fax: (504) 265-9492                                 New Orleans, LA 70115
    keren@gp-nola.com                                   Telephone: (504) 568-0515
   Attorney for Plaintiff                               trey@sundmakerfirm.com
                                                        Attorneys for Columbia Collection
                                                        Service, Inc.



                                                 1
      Case 2:18-cv-10068-BWA-KWR Document 15 Filed 05/28/19 Page 2 of 2




                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 28th day of May, 2019, I electronically filed the

foregoing with the Clerk of Court by using CM/ECF system which will send notice of electronic

filing to the following:

      EARL F SUNDMAKER, III, ESQ.
      GREGORY J WALSH, ESQ.
      ARTHUR S MANN
      1027 Ninth Street
      New Orleans, LA 70115
      Telephone: (504) 568-0515
      trey@sundmakerfirm.com
      Attorneys for Columbia Collection Service, Inc.

                                                   /s/Keren E. Gesund




                                               2
